Richland App. No. 98CA7. This cause is pending before the court as an appeal from the Court of *1452Appeals for Richland County. On February 17, 1999, this court allowed the appeal and, sua sponte, ordered that this case be argued on the same date as case No. 98-1462, Waite v. Progressive Ins. Co. Case No. 98-1462 has been scheduled for oral argument on May 4,1999.
IT IS ORDERED by the court, sua sponte, that the order of February 17,1999, be modified to the following extent. This case shall not be argued on May 4, 1999, but instead shall be held for the decision in case No. 98-1462, Waite v. Progressive Ins. Co.
IT IS FURTHER ORDERED by the court, sua sponte, that briefing in this case be stayed.